Felton, J.,
dissenting. I do not agree with my esteemed associates as to the effect of the testimony of the 'witness for Mrs. T. C. Landers. I am of 'the opinion that the testimony for the defendant was sufficient to establish the identity of Mrs. T. C. Landers .and T. C. Landers prima facie. The burden was cast on the plaintiff to prove that Mrs. T. C. Landers and Louise Landers and the T. C. Landers about whom the witness testified were other and different persons. Mullery v. Hamilton, 71 Ga. 720 (51 Am. R. 288). It appears from the testimony of the witness for the plaintiff that his conclusions had no basis in fact and were not at all supported by anything he stated or that could be inferred from what he stated. The affidavit of Mrs. T. C. Landers to the effect that she brought the first suit can not be considered as testimony to that effect. It is an ex parte extrajudicial statement, in which she was not subject to cross-examination, and on the point in question it is a mere self-serving declaration. Under the authority of Massey v. Rothschild, 33 Ga. App. 143 (125 S. E. 771), I think- the direction of the verdict in favor of the plea in abatement was correct.